IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 97-30678
                          Summary Calendar


CHARLES G. STUMPF, JR.,


                 Plaintiff - Appellee,
                 Cross-Appellant - Cross-Appellee,

versus


GREATER NEW ORLEANS EXPRESSWAY COMMISSION ET AL.,


                 Defendants,


ST TAMMANY PARISH, JEFFERSON PARISH,


                 Defendants - Cross Appellees - Cross Appellants,


GREATER NEW ORLEANS EXPRESSWAY COMMISSION;
RONALD GOUX; REED INGRAM; FRANK SIMONE;
RICHARD BLANKE; HUNTER WAGNER, JR.;
WILFRED GRIFFIN, JR; ROBERT SUTHERLIN,

                  Defendants - Appellants-Cross-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 96-CV-3571
                        - - - - - - - - - -
                         February 20, 1998
Before DUHE’ DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30678
                                -2-

     The Greater New Orleans Expressway Commission (GNOEC); GNOEC

Chairman Robert Goux; GNOEC Commissioners Reed Ingram, Frank

Simone, and Richard Blanke; GNOEC General Manager Hunter Wagner,

Jr.; GNOEC Assistant Manager Wilfred Griffin, Jr.; and GNOEC

Chief of Police Robert Sutherlin (collectively, the GNOEC

Defendants); St. Tammany Parish; and Jefferson Parish appeal the

denial of their motion for FED. R. CIV. P. 11 sanctions following

the summary-judgment dismissal of a civil RICO complaint filed by

Charles G. Stumpf, Jr.   Stumpf’s complaint sought treble damages

for alleged violations of 18 U.S.C. § 1962; alleged claims under

the Hobbs Act, 18 U.S.C. § 1951, and the Interstate Travel in Aid

of Racketeering Act, 18 U.S.C. § 1952; and alleged claims of

unlawful arrest, false imprisonment, malicious prosecution,

conspiracy to assault, intentional infliction of emotional

distress, intentional interference with business relations, and

slander.   Stumpf has filed a cross-appeal challenging the

dismissal of his complaint.

     Having reviewed the record and the briefs of the parties we

hold that the denial of Rule 11 sanctions was within the

discretion of the district court.   Lulirama Ltd. v. Axcess Broad.

Serv., 128 F.3d 872, 884 (5th Cir. 1997);     Thomas v. Capital Sec.

Serv., Inc., 836 F.2d 866, 872 (5th Cir. 1988) (en banc)

(interpreting former version of Rule 11).    Stumpf’s cross-appeal

is frivolous and we dismiss it as such.     Khurana v. Innovative

Health Care Sys., Inc., 130 F.3d 143, 149 (5th Cir. 1997); Crowe
                           No. 97-30678
                                -3-

v. Henry, 43 F.3d 198, 203-06 (5th Cir. 1995); see Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     The defendants/cross-appellees’ motion for an award of

damages under Fed. R. App. P. 38 is GRANTED because the result of

Stumpf’s appeal is obvious and the arguments of error are wholly

without merit.   Diaz v. Methodist Hosp., 46 F.3d 492, 498 (5th

Cir. 1995). We award the defendants double costs and $1500 in

attorney fees, to be borne by Stumpf’s attorney, Stephen J.

Caire.   See Ruiz v. Medina, 980 F.2d 1037, 1038-39 (5th Cir.

1993).

     DENIAL OF FED. R. CIV. P. 11(c) MOTION AFFIRMED; CROSS-

APPEAL DISMISSED; FED. R. APP. P. 38 MOTION GRANTED.